Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 24, 1997 (People v Smith, 236 AD2d 639 [1997]), affirming a judgment of the Supreme Court, Queens County, rendered October 5, 1992.
Ordered that the application is denied.
*589The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, Miller and Luciano, JJ., concur.